Name: Commission Implementing Regulation (EU) No 889/2014 of 14 August 2014 amending Regulation (EEC) No 2454/93, as regards recognition of the common security requirements under the regulated agent and known consignor programme and the Authorised Economic Operator programme Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  information and information processing;  air and space transport;  tariff policy;  transport policy
 Date Published: nan

 15.8.2014 EN Official Journal of the European Union L 243/39 COMMISSION IMPLEMENTING REGULATION (EU) No 889/2014 of 14 August 2014 amending Regulation (EEC) No 2454/93, as regards recognition of the common security requirements under the regulated agent and known consignor programme and the Authorised Economic Operator programme (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Both within the field of customs and aviation security, respective legislation, in particular Regulation (EEC) No 2913/92 establishing the Community Customs Code and Regulation (EC) No 300/2008 of the European Parliament and the Council (2) on common rules in the field of civil aviation security allows that entities complying with certain conditions and requirements may be certified to ensure and contribute to a secure supply chain. (2) Existing customs and aviation legislation provides for certain recognition of the certificationsunder the respective programmes, in particular with regard to the security examinations done for each of them. Article 14k(2)(b) and (3) of Commission Regulation (EEC) No 2454/93 (3) provides that if the applicant for Authorised Economic Operator (AEO) status is already a regulated agent the criterion on appropriate security and safety standards shall be deemed to be met in relation to the premises for which the economic operator obtained the status of regulated agent. Points 6.3.1.2 and 6.4.1.2 of the Annex to Commission Regulation (EU) No 185/2010 (4) provide that the appropriate authority, or independent validator acting on its behalf, should take into account whether or not the applicant for regulated agent or known consignor is a holder of an AEO certificate. (3) The practical implementation of both the customs legislation governing the AEO status and the aviation legislation governing the regulated agent and known consignor has shown that the existing recognition between the programmes is not sufficient to ensure the highest possible synergies between the respective security programmes. The security requirements for both the aviation security regulated agent and known consignor programme and for the customs AEO programme are equivalent to such an extent that both programmes may be aligned further. (4) Further alignment of both programmes in terms of equal level of recognition, including required exchange of information is necessary in order to decrease the administrative burden for the economic sector concerned and government authorities (both customs and civil aviation) while strengthening further the current level of security. (5) Amendment of Regulation (EEC) No 2454/93 is necessary to update the references to the aviation legislation in force, include the recognition of the known consignor status with its relevance for the AEO as well, frame the scope of recognition of the common requirements between the respective programmes and allow for the necessary exchange of information between customs and aviation authorities. (6) Regulation (EEC) No 2454/93 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: (1) Article 14k is amended as follows: (a) point (b) of paragraph 2 is replaced by the following: (b) be a regulated agent as defined in Article 3 of Regulation (EC) No 300/2008 of the European Parliament and of the Council (5) ( regulated agent ) and fulfil the requirements laid down in Commission Regulation (EU) No 185/2010 (6); (5) OJ L 97, 9.4.2008, p. 72." (6) OJ L 55, 5.3.2010, p. 1." (b) in paragraph 2, the following subparagraph is added: If the airline company is a regulated agent, the conditions laid down in paragraph 1 shall be deemed to be met in relation to the sites and the operations for which the applicant obtained the status of regulated agent to the extent that the conditions for issuing the regulated agent status are identical or correspond to those laid down in paragraph 1.; (c) paragraph 3 is replaced by the following: 3. Where the applicant is established in the customs territory of the Community and is a regulated agent or a known consignor as defined in Article 3 of Regulation (EC) No 300/2008 and fulfils the requirements laid down in Regulation (EU) No 185/2010, the conditions laid down in paragraph 1 shall be deemed to be met in relation to the sites and the operations for which the applicant obtained the status of regulated agent or known consignor to the extent that the conditions for issuing the regulated agent or known consignor status are identical or correspond to those laid down in paragraph 1.. (2) In Article 14w the following paragraph 4 is added: 4. The issuing customs authority shall immediately make available to the appropriate national authority responsible for civil aviation security the following minimum information related to the status of authorised economic operator which it has at its disposal: (a) the AEO certificate  security and safety (AEOS) and AEO certificate  customs simplifications/security and safety (AEOF) including the name of the holder of the certificate and, where applicable, their amendment or revocation or the suspension of the status of authorised economic operator and the reasons therefor; (b) information about whether the specific site concerned has been visited by customs authorities, the date of the last visit and the purpose for the visit (authorisation process, reassessment, monitoring); (c) any reassessments of AEOS and AEOF certificates and the results thereof. The national customs authorities shall, in agreement with the appropriate national authority responsible for civil aviation security, establish detailed modalities for the exchange of any information as referred to in the first subparagraph which is not covered by the electronic information and communication system referred to in Article 14x, by 1 March 2015 at the latest. The national authorities responsible for civil aviation security handling the information concerned shall only use it for the purposes of the relevant programmes for regulated agent or known consignor and shall implement appropriate technical and organizational measures to ensure the security of this information. (3) In Article 14x the following paragraph 2a is inserted: 2a. Where applicable, in particular when the status of authorised economic operator is considered as a basis for granting approval or authorisations or facilitations under other Union legislation access to the information referred to in points (a) and (c) of Article 14w(4) may be granted also to the appropriate national authority responsible for civil aviation security.. (4) Annex 1C is amended as follows: (a) the title of box 15 is replaced by the following: (b) the title of the explanatory notes to box 15 is replaced by the following: 15. Simplifications or facilitations already granted, certificates mentioned in Article 14k(4), and/or status of regulated agent or known consignor obtained as mentioned in Article 14k(2) and (3): (c) the explanatory notes to box 15 are replaced by the following: In case of simplifications already granted, indicate the type of simplification, the relevant customs procedure and the authorisation number.The relevant customs procedure shall be entered in the form of the letters used as column headings (A to K) to identify customs procedures in the matrix in Annex 37, Title I, point B. In the cases of Article 14k(2) and (3), indicate the status obtained:regulated agent or known consignor and the number of the certificate. In case the applicant is the holder of one or more certificates mentioned in Article 14k(4), indicate the type and the number of the certificate(s).. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 302, 19.10.1992, p. 1. (2) Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (OJ L 97, 9.4.2008, p. 72). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (4) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (OJ L 55, 5.3.2010, p. 1).